C-41 V114


Order issued: September     -0, 2012




                                              In The
                              (Court of Apptals
                        NMI! Bistrirt Ut &exasa1'Dallas
                                      No. 05-12-00248-CV


                             IN RE: LUAN LE A/K/A JOHN DOE


                                            ORDER

       We GRANT appellee's September 17, 2012 second motion for an extension of time to file

a brief. Appellee shall file its brief on or before October 15, 2012. We caution appellee that no

further extension of time will be granted absent extraordinary circumstances.




                                                       CA OLY if"
                                                       CHIEF